DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 June 2022.
Applicant's election with traverse of Invention I, claims 1-17, in the reply filed on 07 June 2022 is acknowledged.  The traversal is on the ground(s) that claims 19-20 are drawn to an apparatus comprising a roof ditch molding that comprises Invention III and claim 18 is dependent from claim 6.  This is not found persuasive because:
the process of Invention I, as claimed, can be practiced by another and materially different apparatus or by hand, such as a product that does not require a second cutter and/or a stretch bender; 
the product of Invention III, as claimed, can be made by another and materially different process such as a process that does not require extruding a flexible material to cover a profiled notched strip and/or removing a pattern of flexible material from notches; and,
the product of Invention III can be made by another and materially different apparatus such as an apparatus that does not require first and second cutters and/or a roll forming mill.
In addition, there would be a serious search and/or examination burden if restriction were not required as discussed in the Requirement for Restriction/Election dated 25 April. 2022.  The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected with traverse in the reply filed on 07 June 2022.  Claims 18-20 have not been examined on the merits and applicant must cancel withdrawn claims 18-20 in order to place the application in condition for allowance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.  The prosecution of this case is closed except for consideration of the above matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshizuru et al. (US 6,210,615 B1) discloses a method of forming a roof molding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726